Renovate America, Inc. 15073 Avenue of Science San Diego, CA 92128 Deutsche Bank Securities, Inc. 60 Wall Street, 3rd Floor New York, NY 10005 Morgan Stanley & Co. LLC 1585 Broadway New York, NY 10036 Independent Accountants’ Report on Applying Agreed-Upon Procedures We (“us” or “PwC”) have performed the procedures enumerated below, which were agreed to by Renovate America, Inc. (the “Company” or the “Responsible Party”), Deutsche Bank Securities and Morgan Stanley & Co. LLC (the “Underwriters”) collectively referred to herein as the “Specified Parties,” solely to assist you with respect to the accuracy of certain information related to the property assessed clean energy (“PACE”) assessments and PACE Bonds pursuant to the offering of the HERO Funding Notes, Series 2016-1 (the “Transaction” or “Notes).The Company is responsible for the information related to the PACE Assessments and PACE Bonds. This agreed-upon procedures engagement was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants.The sufficiency of these procedures is solely the responsibility of the Specified Parties.Consequently, we make no representation regarding the sufficiency of the procedures described below either for the purpose for which this report has been requested or for any other purpose. This report is intended solely for the information and use of the Specified Parties and is not intended to be and should not be used by anyone other than the Specified Parties. If a party has obtained, or has access to, this report without having executed an agreement with PwC wherein such party accepts responsibility for the sufficiency of the procedures performed (such party is herein referred to as a "Non-Specified Party"), that Non-Specified Party cannot: i) Rely upon this report, and any use of this report by that Non-Specified Party is its sole responsibility and at its sole and exclusive risk; ii) Acquire any rights or claims against PwC, and PwC assumes no duties or obligations to such Non-Specified Party. A Non-Specified Party may not disclose or distribute this report or any of the report’s contents to any other party (including but not limited to electronic distribution and/or posting to a website pursuant to Rule 17G-5 of the Securities Exchanges Act of 1934). This agreed-upon procedures engagement was not conducted for the purpose of satisfying any criteria for due diligence published by a nationally recognized statistical rating organization. In addition, PwC should not be regarded as having in any way warranted or given any assurance as to the following items: PricewaterhouseCoopers LLP, 300 Madison Avenue New York, NY 10017 T: (646) 471 3000, F: (813) 286 6000, www.pwc.com/us · The completeness, accuracy, appropriateness, quality or integrity of any of the information provided by the Responsible Party, or any other party for purposes of PwC performing the procedures agreed to by the Specific Parties. The procedures performed would not necessarily reveal any material misstatement of the amounts, balances, ratios, percentages or other relationships of the information included in the data provided to us; · The conformity of the origination of the assets to stated underwriting or credit extension guidelines, standards, criteria or other requirements; · The value of collateral securing such assets; and · The compliance of the originator of the assets with federal, state, and local laws and regulations. We have not performed any procedures with respect to the fair value of the securities being offered in the Transaction and PwC expresses no opinion on the current fair value of these securities.PwC should not be regarded as having performed any procedures other than those detailed in this report. We should not be regarded as having in any way warranted or given any assurance as to whether or not the information included in the Transaction documents or any other source document is sufficient to comply with any applicable laws and regulations including, but not limited to Regulation AB of the Securities and Exchange Commission. We did not perform any procedures to determine whether the Responsible Party is in compliance with any applicable laws and regulations including but not limited to Regulation AB of the Securities and Exchange Commission. With respect to any terms or requirements of the Transaction documents that do not appear in the exhibits, we performed no procedures and, accordingly, the procedures we performed would not ensure that any requirements are satisfied. Further, we have performed only the following agreed-upon procedures and therefore make no representations regarding the adequacy of disclosures or whether any material facts have been omitted from the Transaction documents. It should be understood that we make no representations as to: (i) The interpretation of Transaction documents (including, but not limited to the offering documents) included in connection with our procedures; (ii) Your compliance with Rule 15Ga-2 of Securities Exchange of Securities Act of 1934; (iii) The reasonableness of any of the assumptions provided by the Company; and (iv) The adequacy of the sample size, as provided by the Specified Parties, nor do we draw any conclusions about the pool of assessments with all assets in the securitization based on the sample size and results of the procedures performed. These procedures should not be taken to supplant any additional inquiries or procedures that the Specified Parties would undertake in consideration of the transaction. In connection with the Transaction, the Specified Parties agreed on a sample size of 105 assessments, and the Specified Parties have requested us to randomly select from the pool of assets sold as part of the Transaction.The Specified Parties also agreed on a sample size of 28 PACE Bonds, which the Specified Parties represent as the entire population of “PACE Bonds.”The sufficiency of the sample size and the method for selecting the sample is solely the responsibility of the Specified Parties. For purposes of this report, we have performed agreed-upon procedures with respect to certain information related to the PACE Assessments and PACE Bonds (the “PACE Assessments” and the “PACE Bonds,” respectively).The following phrases, terms and definitions, unless otherwise indicated, have been adopted in presenting our procedures and findings: · The phrase “compared and agreed,” as used hereinafter, refers to the comparison of one or more data attributes to underlying documentation for which the data attributes and the underlying documentation have been found to be in agreement, unless otherwise indicated. · The phrase “Assessment Data Tape” refers to a detailed listing of 9,ssessments provided to us by the Company on January 4, 2015, which per the Company contains all the PACE Assessments that will be included in the Transaction as of the Closing Date.The Assessment Data Tape includes certain attributes related to the PACE Assessments. · The phrase “Sample Assessments” refers to a sample of ssessments.We were instructed by the Company to randomly select ssessments from the Assessment Data Tape.A random selection method ensures that all PACE Assessments in the Assessment Data Tape have an equal chance of being selected. · The phrase “Assessment File” refers to the files or documentation related to each Assessment which generally includes the following documents: Contractual Assessment Data File, Hero Processing Worksheet, Assessment Contract, Completion Certificate, Hero Payment Summary, Tax Report, and a property value report. We were provided with an Assessment File for each Sample Assessment, which we used to perform the procedures related to the Sample Assessments enumerated below. · The phrase “PACE Data Tape” refers to a detailed listing provided by the Company of 28 PACE bonds which were created in January 2016. · The phrase “PACE Bonds” refers to 28 PACE bonds included in PACE Data Tape. · The phrase “PACE Files” refers to the file or collection of documentation, including Supplemental Indentures provided to us and used by us in performing the procedures related to the PACE Bonds enumerated below. We have performed the procedures enumerated below. The procedures below were established and agreed to by the Specified Parties and were performed solely to assist you with the comparison of certain attributes to source documents using the assumptions and methodologies specified in the procedures below. We applied the following procedures to each of the Sampled Assessments: 1. We compared the attributes specified in the table below (“Specified Attributes”) set forth in the “Assessment Data Tape” tab of the Assessment Data Tape, to the source within Assessment File and found the attributes to be in agreement: Specified Attributes Field Name in Assessment Data Tape Source within Assessment File 1 HEROId HERO Id Contractual Assessment Data File 2 Property City Property City Contractual Assessment Data File 3 APN AUSAPN Contractual Assessment Data File 4 County County Tax Report 5 Zip Zip Contractual Assessment Data File 6 Property Type Property Type Hero Processing Worksheet 7 Products (1-9) Products (01-09) Completion Certificate 8 Term Term Hero Payment Summary 9 Rate Rate Assessment Contract 10 Funding Date Funding Date Hero Payment Summary 11 Funded Amount Funded Amount Hero Payment Summary 12 Home Value Home Value Hero Processing Worksheet 13 First Payment First Payment Contractual Assessment Data File 14 Maturity Date Maturity Date Contractual Assessment Data File 15 Tax Payment Total Annual Tax Payment Tax Report 16 Total Open Liens Total Open Liens Hero Processing Worksheet 17 Property Value Source Property Value Source Applicable Assessment File – Zillow Report (“Z”), RAPropertyReport – Prequal Pro or Core Logic Report, (“P") Per the Company’s instruction, the Specified Attributes “Products (1-9)” may be listed in a different order in the Assessment File when compared to the Assessment Data Tape.The Company instructed that no exception should be noted in the event of a different order of Products. Per the Company’s instruction, the Specified Attributes “Products (1-9)” may be listed more than once for any given Sample Assessment in the Assessment File.The Company noted that if an identical Product was listed more than once in the Assessment File, and only listed once in the Assessment Data Tape, no exception should be noted. Per the Company’s instruction, for Specified Attributes “Products (1-9),” the products on the Completion Certificates, “Building Envelope – Cool Wall Coatings” and “Building Envelope – Heat Reflective” were changed to “Building Envelope – Heat Reflective/Cool Wall Coverings” effective 10/1/2015 and thereafter.The Company instructed that no exception should be noted in the event that a Completion Certificate dated prior to 10/1/2015 contains the prior product name and the matching assessment in the Assessment Data Tape has the new product name. 2. Each Assessment File contained a property value source which indicates a range of home values (“Assessment File Home Values”).We compared the Home Value in the Assessment Data Tape to the Assessment File Home Values and found the Home Value to be within the range of Assessment File Home Values. 3. We recalculated the Loan to Value (“LTV”) and compared the results rounded to the nearest 0.01% to the LTV as disclosed in the Assessment Data Tape and found them to be in agreement.Using information obtained from the Assessment Data Tape, we recalculated LTV as a) “Total Open Liens” over b) “Home Value.” 4. We recalculated the Combined Loan to Value (‘CLTV”) and compared the results rounded to the nearest 0.01% to the CLTV as disclosed in the Assessment Date Tape and found them to be in agreement.Using information obtained from the Assessment Data Tape, we recalculated CLTV by summing a) “Total Open Liens” and b) “Funded Amount” and dividing the result by “Home Value.” 5. We recalculated Assessment- Loan to Value (“Assessment -LTV”) and compared the results rounded to the nearest 0.01% to the Assessment -LTV disclosed in the Assessment Data Tape and found them to be in agreement.Using information obtained from the Assessment Data Tape, we recalculated Assessment -LTV as a) “Funded Amount” over b) “Home Value.” 6. We recalculated the Reserve Fund Amount for each Sample Assessment and compared the results to the Reserve Fund Amount disclosed in the Assessment Data Tape and found them to be in agreement. The Reserve Fund Amount was recalculated by multiplying a) “Funded Amount” obtained from the Assessment Data Tape by b) 10 basis points for assessments with a BondId ending in “A,” 15 basis points for assessments with a BondId ending in “B,” and 7.5 basis points for assessments with a BondId ending in a “C.” We applied the following procedures with respect to the PACE Bonds: 7. For each PACE Bond, we compared and agreed the attributes listed below, as set forth in the PACE Data Tape, to the information contained in the PACE Files and found them to be in agreement: Attribute Field name in the Pace Date Tape PACE File Source Bond Name Bond ID Supplemental Indenture Coupon Rate Supplemental Indenture Maturity Date Maturity Date Supplemental Indenture First Pay Date First Pmt Supplemental Indenture Principal Amount Amount Supplemental Indenture 8. For each PACE Bond, we recalculated the “Term” by subtracting the “First Pay Date” from the “Maturity Date” obtained from the PACE Files.The Company instructed us to round the results to the nearest Term as follows: 5 year term 10 year term 15 year term, and 20 year term. We compared the recalculated Term to the Term listed in the PACE Data Tape and found them to be in agreement. We were not engaged to, and did not conduct an examination or review, the objective of which would be the expression of an opinion or conclusion on the PACE Assessments, PACE Bonds, other information provided to us or included in the Transaction documents.Accordingly, we do not express such an opinion or conclusion. Had we performed additional procedures, other matters might have come to our attention that would have been reported to you. The procedures enumerated above were performed as of the date of this report, and we disclaim any consideration of any events and circumstances occurring after the date of this report. Further, we have no obligation to update this report because of events occurring, or data or information coming to our attention, subsequent to the date of this report. /s/PricewaterhouseCoopers LLP January 26, 2016
